Citation Nr: 1200445	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  09-25 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for low back disability, and if so, whether the reopened claim should be granted. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for psychiatric disability (claimed as depression), and if so, whether the reopened claim should be granted.

3.  Entitlement to a rating in excess of 30 percent for left total knee replacement (TKR). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to September 1985. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision rendered by the Boston Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2011, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

A claim for a total disability rating based on unemployability due to service-connected disabilities (TDIU) was submitted in September 2008, but has not been adjudicated by the originating agency.  Therefore, it is referred to the originating agency for appropriate action.

The increased rating claim and the Veteran's reopened claims are addressed in the REMAND that follows the ORDER section of this decision. 


FINDINGS OF FACT

1.  An unappealed November 2005 rating decision denied service connection for low back disability and psychiatric disability, characterized as depression. 

2.  Evidence received since the November 2005 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claims. 

3.  The veteran has low back disability that is related to his service-connected left knee disability. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  New and material evidence has been received to reopen the claim for service connection for psychiatric disability.  38 U.S.C.A. § 5108 (West 2002 ); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Legal Criteria 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

B.  Analysis

The RO denied the Veteran's claims for service connection for low back disability and depression in an unappealed rating decision in November 2005.  The RO found that none of the evidence of record showed that the Veteran had a current low back disability or a current diagnosis of depression related to service or a service-connected disability.  Evidence of record at the time of the November 2005 rating action consisted of service treatment records (STRs), which are negative for findings of a low back disability or depression.  Post-service, VA treatment records and examination reports dated from 2001 to 2005 note findings of low back disability and depression.  None of the medical evidence of record related a current low back disability or depression to the Veteran's military service or a service-connected disability. 

Evidence received since the November 2005 rating decision includes a June 2011 opinion from one of the Veteran's treating VA physicians that notes the Veteran's history of a failed TKR with residual pain.  She opined that the Veteran has, "chronic back pain that is aggravated by his altered gait."  In addition, a July 2011 opinion from another of the Veteran's treating VA physicians notes the Veteran's history of depression and opined that it, "is likely that chronic pain is a significant factor contributing to his depression."

The Board notes that the Veteran has been awarded service connection for a left knee disability.  The Board further finds that the June 2011 and July 2011 VA opinions relating a low back disability and depression to this service-connected disability are new and material.  In this regard the Board notes that the medical evidence directly addresses the reason the claims were originally denied.  The medical evidence is not cumulative or redundant of the evidence previously of record.  Moreover, the medical evidence is sufficient to raise a reasonable possibility of substantiating the claims. 

Accordingly, reopening of the claims for entitlement to service connection for low back disability and psychiatric disability is in order. 


ORDER

New and material evidence having been received, reopening of a claim of entitlement to service connection for low back disability is granted. 

New and material evidence having been received, reopening of the claim of entitlement to service connection for psychiatric disability is granted. 


REMAND

The Veteran indicated during his May 2011 videoconference hearing that he receives Social Security disability benefits from the Social Security Administration  (SSA).  The record does not reflect that either the adjudicatory documents for the grant of those benefits or the treatment records procured by the SSA have been requested.  Thus, records from that agency should be obtained on remand.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

A.  Psychiatric Disability

With respect to the reopened claim for service connection for psychiatric disability, none of the medical opinions of record are adequate for adjudication purposes.  In this regard, the Board notes that a July 2011 opinion from the Veteran's treating VA physician notes the Veteran's history of depression and states that it, "is likely that chronic pain is a significant factor contributing to his depression."  However, the source of this chronic pain is not specified.  Therefore, the Veteran should be scheduled for a VA examination to determine whether his depression was caused or aggravated by a service-connected disability or disabilities.

B.  Low Back Disability

With respect to the reopened claim for service connection for low back disability, the Board notes that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

Although the record contains the aforementioned medical opinions supporting the proposition that the Veteran's low back disability is aggravated by his service-connected left knee disability, further development of the record is required to establish the baseline level of severity of the low back disability and the degree of any aggravation by the service-connected left knee disability.

C.  Left TKR

The Veteran contends that he is entitled to a disability rating in excess of 30 percent for his service-connected left TKR.  However, as outlined below, additional evidentiary development is necessary before this claim is decided. 

The Veteran most recently underwent an examination to determine the current degree of severity of his left knee disability in May 2007.  In a statement received in October 2010, the Veteran's representative requested a new examination.  In addition, the Veteran has complained of increased pain in his knee.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should accordingly be scheduled for an examination to determine the current severity of his symptoms. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should obtain from the SSA a copy of the Veteran's award of Social Security disability benefits and copies of the records upon which the award was based. 

2.  The RO or the AMC should send a letter to the Veteran and his representative informing them of the evidence needed to establish entitlement to service connection on the basis of aggravation of a non service-connected disability by a service-connected disability, the information and evidence that the Veteran should provide, and the assistance that VA will provide to obtain evidence on his behalf.  

3.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

4.  Thereafter, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine whether it is at least as likely as not that any diagnosed psychiatric disability is etiologically related to service or was caused or aggravated by service-connected disabilities.  The claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report. 

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion with respect to each psychiatric disability present during the period of this claim as to whether there is a 50 percent or better probability that the disability is etiologically related to service, or was caused or permanently worsened by service-connected disability.  If the examiner is of the opinion that the psychiatric disability has been aggravated by service-connected disability, the examiner should identify the baseline level of the psychiatric disability and the degree of disability due to aggravation.

The examiner must explain the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report.

5.  The Veteran also should be afforded a VA examination by physician with sufficient expertise to determine whether it is at least as likely as not that any diagnosed low back disability is etiologically related to service or was caused or aggravated by service-connected disabilities.  The claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report. 

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion with respect to each low back disability present during the period of this claim as to whether there is a 50 percent or better probability that the disability is etiologically related to service, or was caused or permanently worsened by service-connected disability.  If the examiner is of the opinion that the low back disability has been aggravated by service-connected disability, the examiner should identify the baseline level of the low back disability and the degree of disability due to aggravation.

The examiner must explain the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report.

6.  The Veteran also should be scheduled for a VA examination to ascertain the current severity of his service-connected left TKR.  The claims files should be available for review.  All residuals of prosthetic replacement of the knee should be described in detail.  The examiner should indicate whether there is very painful motion or weakness in the affected extremity.  A complete rationale for all opinions must be provided.  

7.  The RO or the AMC should also undertake any other development it determines to be warranted.

8.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


